Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The instant claims 1-19 are allowable over the cited prior art of record. The prior art of record fails to fairly teach or suggest to one of ordinary skill in the art to prepare an apparatus for controlling emergency driving of a fuel cell vehicle or perform a method of controlling the emergency driving of the fuel cell vehicle, wherein the fuel cell failure is detected by a by a failure detector which determines when at least one of the purge vale and drain valve of a hydrogen supply device fails, wherein the voltage of the channels of the fuel cell stack connected to the hydrogen supply is determines the stability of the fuel cell stack, and wherein when the stability of the fuel cell stack is determined to be unsecured and the failure occurs, the controller adjusts the operating temperature and/or pressure.
The closest prior art includes Yamanaka et al (2018/0026286) which disclose a fuel cell system and method of using comprising sensors which alert the controller to an abnormality in the fuel cell function. The sensors control the hydrogen supply by sensing the voltage output and air flow rate to determine and abnormality, and thus the controller controls the fuel gas or air supply, rather than a drain or purge valve.
Additionally, Kanie (2010/0261080) discloses a fuel cell and method of controlling the system, wherein the system includes control of the start up, wherein voltage output is determined, and the controller controls the gas or air flow rate.
None of the prior art methods or apparatus includes the voltage sensors and the failure determination and control of the downstream purge or drain valve as instantly required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722